NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 18-2962
                                      ___________

                                    THOMAS DAVIS,
                                             Appellant

                                             v.

      THE COUNTY OF ALLEGHENY, and its agencies; OFFICE OF DISTRICT
               ATTORNEY; OFFICE OF PUBLIC DEFENDER
                 ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 2-18-cv-00794)
                      District Judge: Honorable Joy Flowers Conti
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                December 26, 2018
           Before: CHAGARES, BIBAS, and GREENBERG, Circuit Judges

                            (Opinion filed: January 23, 2019)
                                     ___________

                                       OPINION *
                                      ___________

PER CURIAM

       Thomas Davis appeals the District Court’s order granting Appellees’ motions to




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
dismiss. 1 For the following reasons, we will affirm.

         Writing primarily for the parties, who are familiar with the record in this case, we

review only those facts that are especially pertinent to our analysis. In 1990, Davis was

arrested, charged, and ultimately convicted of committing several robberies in Pittsburgh.

During his time in prison, Davis filed numerous unsuccessful challenges to his conviction

in state and federal court. In April 2009, Davis filed a complaint under 42 U.S.C. § 1983,

alleging that the prosecution improperly reneged on its promise to drop the charges

against him based on the results of a DNA test. 2 He also challenged Appellees’ alleged

policy of engaging in informal agreements that violate defendants’ rights. Ultimately, we

determined that Davis’s claims were barred by the two-year statute of limitation provided

in § 1983 actions, and by Heck v. Humphrey, 512 U.S. 477 (1994). See Davis v. Cty. of

Allegheny, 411 F. App’x 447, 449–50 (3d Cir. 2011) (per curiam) (not precedential).

         Davis’s current suit was brought under 42 U.S.C. § 1983 and Fed. R. Civ. P.

60(d), alleging essentially the same claims against the same parties. The District Court

held that Davis’s claims were barred by the doctrine of res judicata and the two-year

statute of limitations. Davis appealed, arguing only that the statute of limitations did not


1
    Davis does not appeal the denial of his praecipe (motion) for default judgment.
2
  According to Davis, he entered into an unrecorded, oral agreement with the prosecution
that provided his trial would be postponed so DNA testing could be performed on a
cigarette butt left by the perpetrator at one of the crime scenes. He contended that if the
test showed he was not the perpetrator, all charges would be dropped. Davis alleged that
during an unrecorded, oral pretrial proceeding subsequent to the DNA test results, he was
“acquitted of all robbery charges.” Despite these alleged facts, Davis was ultimately
imprisoned, where he remained until he was released in May 2018.

                                               2
begin to run until he was released from prison in May 2018.

       We have jurisdiction to review the District Court’s order pursuant to 28 U.S.C.

§ 1291. We review the District Court’s grant of the motion to dismiss pursuant to Rule

12(b)(6) de novo. Newark Cab Ass’n v. City of Newark, 901 F.3d 146, 151 (3d Cir.

2018). Similarly, we exercise plenary review over res judicata, or claim preclusion,

dismissals. See Elkadrawy v. Vanguard Group, Inc., 584 F.3d 169, 172 (3d Cir. 2009).

       We will affirm. On appeal, Davis does nothing to advance any argument in

opposition to the District Court’s holding that his claims are barred by the doctrine of res

judicata. 3 Accordingly, he has abandoned this issue. See Kost v. Kozakiewicz, 1 F.3d

176, 182 (3d Cir. 1993) (noting it is well settled that “appellants are required to set forth

the issues raised on appeal and to present an argument in support of those issues in their

opening brief” and that “if an appellant fails to comply with these requirements on a

particular issue, the appellant normally has abandoned and waived that issue on appeal

and it need not be addressed by the court of appeals”). As this is dispositive of the

appeal, we will affirm the District Court’s order. 4 Accordingly, we need not address the


3
  It appears Davis attempted to use Rule 60 as a means to circumvent the doctrine of res
judicata, by alleging Appellees committed “fraud upon the court” in the previous action.
The “fraud” he alleges appears to be an incorrect date in court documents. This apparent
scrivener’s error does not satisfy the high showing required for fraud upon the court;
thus, this argument fails. See Herring v. United States, 424 F.3d 384, 386–87 (3d Cir.
2005) (noting “[i]n order to meet the necessarily demanding standard for proof of fraud
upon the court we conclude that there must be: (1) an intentional fraud; (2) by an officer
of the court; (3) which is directed at the court itself; and (4) in fact deceives the court”
and further concluding that a determination of fraud upon the court may be justified only
by “egregious misconduct” (footnote omitted)).
4
  In any event, for the reasons stated by the District Court, we conclude that the District
Court properly dismissed the complaint as barred by the doctrine of res judicata, as Davis
                                              3
statute of limitations argument, as that issue was resolved in prior litigation.

       For the foregoing reasons, we will affirm.




seeks to revisit a final judgment on the same § 1983 claims against the same Appellees.
See Lubrizol Corp. v. Exxon Corp., 929 F.2d 960, 963 (3d Cir. 1991) (claim preclusion
applies when there has been “(1) a final judgment on the merits in a prior suit involving
(2) the same parties or their privies and (3) a subsequent suit based on the same cause of
action”); see also Davis, 411 F. App’x at 449–50 (dismissing same claims against same
parties).
                                              4